     Case 2:10-cv-02163-WDK-FMO Document 22 Filed 02/08/21 Page 1 of 1 Page ID #:111



       Eric Bensamochan, Bar #255482
 1     The Bensamochan Law Firm
       30851 Agoura Rd # 114
 2     Agoura Hills, Ca 91301
       818-907-5866 (FAX) 818-461-5959
 3     ATTORNEY FOR PLAINTIFF

 4                                        UNITED STATES DISTRICT COURT
                                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6     J&J SPORTS PRODUCTIONS, INC                       )
                                                         )
 7                     Plaintiff,       vs.              )   Case No.: 2:10-CV-02163-WDK-FMO
                                                         )
 8     JAVIER GRANADOS, et al,                           )                 RENEWAL OF JUDGMENT
                                                         )
 9                 Defendant,                            )                  BY CLERK
                                                         )
10
       Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
       F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
          Judgment in favor of Plaintiff, J&J Sports Productions, Inc, and against Defendant, Javier Granados,
13
       individually and doing business as Mariscos Blanquita; Blanca Portillo, individually and doing
14
       business as Mariscos Blanquita, entered on March 3, 2011, be and the same is hereby renewed in the
15
       amounts as set forth below:
16
              Renewal of money judgment
17
                      a. Total judgment                                $     2,400.00
18
                      b. Costs after judgment                          $        00.00
19
                      c. Subtotal (add a and b)                        $     2,400.00
20
                      d. Credits                                       $        00.00
21
                      e. Subtotal (subtract d from c)                  $     2,400.00
22
                      f.   Interest after judgment(.27%)               $        64.39
23
                      g. Fee for filing renewal of application         $        00.00
24
                      h. Total renewed judgment (add e, f and g) $          2,464.39
25

26
                February 8, 2021
       Dated: ___________________             CLERK, by _________________________
27                                               Deputy

28




                                               Renewal of Judgment
